Citation Nr: 1524869	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-32 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to March 21, 2013, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2004 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This matter was previously remanded by the Board in February 2013 for further development.

The July 2008 rating decision granted service connection for PTSD with an initial rating of 10 percent effective September 10, 2007, the day after the date of the Veteran's release from active service.  The Veteran submitted a timely notice of disagreement as to the initial rating.  The Veteran was subsequently granted an initial disability rating of 30 percent effective September 10, 2007, in an August 2008 statement of the case.  The Veteran submitted a timely substantive appeal as to the disability rating issue.  Following the February 2013 Board's remand of the issue, the Veteran was granted a higher initial rating of 70 percent effective March 21, 2013.  As the increased ratings granted during the pendency of the appeal do not represent the maximum benefit possible, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, staged ratings have been created, and the issue before the Board is as stated on the title page.  Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Prior to March 21, 2013, the Veteran's PTSD was manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.

2.  From March 21, 2013, the Veteran's PTSD has been manifested by symptoms productive of functional impairment that is, at worst, comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.





CONCLUSIONS OF LAW

1.  Prior to March 21, 2013, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).

2.  From March 21, 2013, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for a higher initial rating for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection for the disability at issue.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2014).  Here, the RO provided the Veteran the required statement of the case in August 2009.  The August 2009 statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating for the service-connected PTSD.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records and VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in April 2008, June 2011, and March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners administered mental status examinations, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Veteran's outstanding medical records have been obtained, and he was afford an adequate VA examination in March 2013, the Board finds that the directives of the February 2013 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  He has not alleged, and the record does not indicate, that his PTSD has increased in severity since the March 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim, and no further examination is necessary.

There is no indication that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

General Legal Criteria

The Veteran contends that his PTSD symptomatology more closely approximates the severity contemplated by higher ratings.  He seeks a rating in excess of 30 percent prior to March 21, 2013, and in excess of 70 percent thereafter.  He has specifically argued that his PTSD warrants a schedular rating of 100 percent.  See Appellant's Brief, dated April 2015.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's PTSD has been rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The VA General Rating Formula for Mental Disorders reads, in pertinent part:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2014).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage evaluation is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board notes that the Veteran has also been diagnosed with depression, not otherwise specified, and with alcohol abuse, in full remission.  See March 2013 VA examination report.  Neither of these diagnosed psychiatric disabilities has been service connected.  However, the March 2013 VA examiner opined that the portion of the Veteran's psychiatric symptoms attributable to the nonservice-connected psychiatric disabilities could not be differentiated from portion attributable to the Veteran's service-connected PTSD.  Where it is not possible to distinguish the effects of a service-connected disability from the effects of any nonservice-connected disability, the reasonable doubt doctrine dictates that all symptoms in question be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  Accordingly, in this case all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD.

Factual Background and Analysis- Rating Prior to March 21, 2013

In his initial claim for service connection for PTSD, the Veteran reported symptoms of recurrent nightmares, difficulty sleeping, difficulty functioning sometimes when flashbacks occur, and avoidance of large groups of people.  See VA Form 21-4138, Statement in Support of Claim, received in April 2008.

The Veteran was afforded a VA examination in June 2008.  At the examination, the Veteran reported symptoms of difficulty falling asleep, difficulty staying asleep, nightmares one to two times per week, recurrent memories of in-service events three to four times per week, irritability with his girlfriend, exaggerated startle response, avoidance of crowded places, and hypervigilance.  He indicated that he would "zone out" at work when he has intrusive memories of in-service events, but would be able to continue his work after a few minutes.  He reported occasionally feeling "down in the dumps" for a few hours at a time, but still being able to engage with his girlfriend and parents during that time.  He further reported working as a pipefitter apprentice for the last few months, and that he gets along well with his coworkers and superiors.  He stated that he had two friends with whom he played video games; however, he also reported that he lost some friends due to his belief that they were uncaring about what happened to him during his service in Afghanistan.  

On the mental status examination, the Veteran was oriented to time and place.  He was unshaven.  He was pleasant and cooperative, and did not appear to be depressed or anxious.  He communicated well with normal speech and normal concentration.  He did not report panic attacks.  He was not paranoid or suspicious, and he denied delusions, hallucinations, obsessions, and compulsions.  He had intact thought processes and good judgment, and was able to abstract proverbs "quite well."  He denied suicidal and homicidal thoughts.  He reported mild memory problems.  For example, he indicated he would forget his keys or forget to bring his tools to work.  The VA examiner opined that the Veteran's psychiatric symptoms cause some degree of impairment in terms of social relationships, particularly with his girlfriend, and minimal problems with his occupation.  According to the examiner, the Veteran had no difficulty performing activities of daily living.  The examiner indicated that the Veteran was capable of understanding simple or complex commands, and that his PTSD symptoms were mild.  The VA examiner assigned the Veteran a GAF score of 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning.

In August 2008, the Veteran reported PTSD symptoms of depressed mood, suspiciousness, and chronic sleep impairment.  He further indicated that his chronic sleep impairment negatively affected his performance at work, and that his depressed moods adversely affected his relationship with his girlfriend.  See "Notice of Disagreement," received in August 2008.  He later expressed on his October 2009 substantive appeal his belief that a 50 percent rating is warranted for his psychiatric disability.

In September 2009, the Veteran reported PTSD symptoms of being more isolated, and very low productivity.  He further reported daily bad mood swings, and total lack of motivation.  See "Notice of Disagreement," received in September 2009.

The Veteran was afforded another VA examination in June 2011.  At the examination, the Veteran reported performing maintenance work on a part-time basis with the hope of entering a pipefitter apprenticeship program.  He indicated he previously had been unable to enter an apprenticeship program due to the economic climate, but did not suggest his PTSD had adversely affected his occupational adjustment.  He described his relationship with his supervisor and coworkers as "good" and denied having lost any time away from work.  The Veteran reported symptoms of recurrent recollections of in-service events, irritable mood, feeling "spaced out," and depression.  He noted angry outbursts led to his girlfriend breaking up with him a few weeks prior.  However, he reported a good relationship with his mother and stepfather, with whom he lived, because they would ignore his inappropriate behavior and leave him alone to "cool off."  He further reported symptoms of chronic sleep disturbance, hypervigilance, and difficulty with concentration, which were constant, continuous, or ongoing; mild in severity; and resulted in social isolation.  He indicated that, with medications, his sleep had improved from three to four hours per night to six to seven hours per night.  He denied a history of violent behavior or suicide attempts.  He reported spending his free time with his dog and watching television.  He also reported feeling nervous around groups of people.

On the mental status examination at the June 2011 VA examination, the Veteran had appropriate hygiene and appearance, orientation within normal limits, appropriate behavior, "normal" mood and affect, and concentration, speech, and communication all within normal limits.  He had no suspiciousness at the time of the examination.  He denied history of delusions and hallucinations.  During the examination he was not observed to have delusion, hallucination, or obsessive-compulsive behavior.  His through processes were appropriate.  He understood direction without confusion or slowness of thought.  His judgment was not impaired; his abstract thinking was normal; and his memory was within normal limits.  The examiner noted no behavioral, cognitive, social, affective, or somatic symptoms attributable to PTSD.  The examiner opined that the Veteran's PTSD had no significant history of work related adjustment problems, and does not have difficulty performing activities of daily living.  The examiner further opined that the Veteran's psychiatric symptoms were controlled by continuous medication, and that the Veteran was able to maintain effective work and social relationships and, for the most part, family role functioning.  Furthermore, the Veteran had little difficulty with recreation or leisurely pursuits, had no difficulty understanding commands, and posed no threat of danger or injury to himself or others.  The examiner assigned the Veteran a GAF score of 65, indicating mild symptoms or some difficulty in social or occupational functioning.

The Veteran received psychiatric care at a VA medical center from January 2011 to November 2012.  A January 2011 initial evaluation note documents that, at that time, the Veteran reported PTSD symptoms of nightmares, intrusive images with accompanying physiological distress, avoidance of thinking or talking about the military, difficulty concentrating, hypervigilance, limited energy, changes in appetite, psychomotor changes, exaggerated startle response, and avoiding crowds, shopping, and other situations that reminded him of deployment.  The Veteran endorsed anhedonia, emotional numbness, a sense of foreshortened future, difficulty sleeping, and problematic irritability.  He reported that he had gotten into verbal arguments with his mother and girlfriend, but that the arguments did not involve physical aggression.  He reported feeling road rage and driving aggressively when angry at others, as well as paranoia.  The paranoia involved concerns that others would follow him while driving, at which time he would take a different route to possibly avoid them.  The Veteran also described hearing noises at times that other people did not seem to hear.  He further endorsed symptoms consistent with panic attacks, such as elevated anxiety, increased heart rate, sweating, and fear of losing control.  In addition, the Veteran described having a depressed mood, limited energy, and experiencing psychomotor changes; he reported apathy about life, which he stated made it extremely difficult to function.  He denied specific thoughts of harming himself or others.  The Veteran also reported having had a girlfriend since 2004, but feeling emotionally disconnected from her and often wanting to be alone.  He reported not keeping up with prior friends due to feelings of distrust toward them, and isolating himself often.  He only maintained contact with his military friends.  In addition, he reported working part-time as a maintenance mechanic, but finding the work boring and repetitive, and having difficulty interacting with coworkers.

At the January 2011 initial evaluation, on the mental status examination, the Veteran presented as casually dressed but well groomed.  He had an anxious and withdrawn mood with congruent affect.  His eye contact was very poor, and appeared guarded and tense.  His thought processes were logical and goal-directed, his speech was within normal limits, and he denied hallucinations, delusions, suicidal ideation, and homicidal ideation.  The Veteran was assigned a GAF score of 57, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

In early February 2011, the Veteran reported similar symptoms, but also that he was consuming six to twelve beers four to five times per week in his garage, primarily as a way to make sleep initiation easier.  He also endorsed having daily intrusive thoughts and an avoidance of previously enjoyed activities.  The Veteran stated that he struggled to control his irritability when in the company of most people, but denied committing any acts of violence.  A treatment plan was devised for the Veteran that included medications and individual psychotherapy.

The Veteran was seen in late February 2011 for one individual therapy session.   He indicated that his psychiatric medications were helpful in achieving sleep, but that he stopped them secondary to his girlfriend informing him that he was twitching in his sleep.  He reported his mood was "the same," and that he continued to struggle with depression and anxiety.  He denied any decline in work functioning, and reported maintaining a supportive relationship with his girlfriend and mother.  In addition, he reported reducing his alcohol consumption by half.  He was neatly groomed, calm, and cooperative with improved eye contact and broader affect.

The Veteran began regular individual therapy in April 2011.  In April 2011, he indicated that his PTSD symptoms were unchanged since the January 2011 initial evaluation.  On the mental status examination, his thought content was organized and goal directed, and he exhibited no evidence of excessive agitation or restlessness, or of hallucinations or delusions.   On a PTSD checklist examination, the Veteran answered that he had "extreme" symptoms that included disturbing memories, avoidance behaviors, and feeling distant or cut off from other people; "moderate" symptoms in the areas of reexperiencing and trouble remembering parts of his traumatic experiences; and that he experienced disturbing dreams and difficulty sleeping "quite a bit.".  The Veteran was assigned a GAF score of 35, indicating some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

In June 2011, he revealed that he ran out of his psychiatric medications for a period.  During that time, he used over-the-counter sleep aids, but ended up reverting to his prior pattern of insomnia followed by restless sleep.  He reported symptoms of irritability, anhedonia, and impatience with others.  He endorsed lack of motivation and indicated he had again increased his alcohol consumption, including use of hard liquor "until I pass out" as a way to achieve sleep and alter his internal feeling state.  He continued to work, but anticipated that he would be on unemployment in the near future because "work [was] drying up."  On the mental status examination, his thought content was organized and goal directed, and he exhibited no evidence of excessive agitation or restlessness.  His affect was blunted, but there was no evidence of hallucination or delusion.

Later in June 2011, the Veteran reported improved sleep and reduced alcohol consumption since restarting his psychiatric medications.  He denied suicidal and homicidal ideations.  However, he continued to endorse low motivation.  On the mental status examination, he was neatly groomed, calm, and cooperative.  His eye contact was improved, but his mood was flat, and he demonstrated a restricted affective range.

At two sessions in August 2011, the Veteran reported similar symptoms, including lack of motivation, irritability, anxiety, anhedonia, alcohol consumption, and self-isolation.  He further reported difficulty sleeping when not on psychiatric medications.  However, he reported his mood as "a little calmer."  The Veteran reported improved irritability, and optimism about early benefits from a newly prescribed psychiatric medication.  He relayed that he had begun to work more hours.  On the mental status examination, he was neatly groomed and cooperative, though he continued to have a restricted affective range.

At a September 2011 visit, the Veteran appeared more relaxed and less guarded.  He had good eye contact and a relaxed posture.  The Veteran reported continued improvement in mood with higher threshold for irritability and faster resolution when he does become angered.  He also reported sleeping through the night for seven to eight hours without interruption.  He reported low or non-existent libido.  He also reported somewhat improved energy.  He acknowledged that he had an interest in exercise and physical activity.  On the mental status examination, the Veteran's thought content was organized and goal-directed; his speech was coherent and unimpaired; and the Veteran showed no sign of excessive agitation or restlessness, hallucination, or delusion.  

The Veteran was seen three times in October 2011.  Overall, the records from these treatment sessions indicate that the Veteran reported improvement in his mood and a decrease in his depression and irritability.  He noted a higher threshold for and faster resolution of his irritability and anger.  Reportedly, his sleep had improved.  While he reported that he continued to feel tired during the day, he denied that this interfered with his functioning.  The Veteran continued to maintain supportive relationships with his mother and girlfriend and reported that he now owned a puppy.  The mental status examinations completed during this time period collectively show that the Veteran was appropriately groomed and dress; exhibited no impairments of his thought processes or communication; showed no evidence of excessive agitation, restlessness, hallucinations, delusions, psychosis, or mania; and denied having any suicidal ideations.

The Veteran attended a November 2011 individual therapy session, at which time he reported spending thirty minutes the previous week ruminating on whether it would be better if he were dead.  However, he denied intent, plan, or means.  He reported that the ideation came spontaneously and resolved when he became distracted by other thoughts.  He described the ideation as a "relapse," and found it to be discouraging.  The Veteran also reported continued positive response to medication, and indicated that his irritability remained reduced.  He reported improvement in his vegetative symptoms of depression, except for his motivation, which remained low or non-existent. The Veteran voiced an interest in resuming regular physical activity.  On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  The Veteran denied current suicidal ideation.

At a December 2011 session, the Veteran reported feeling improved for two weeks following the prior session, but then being "very depressed" during the week that followed.  During the session, he was tearful and expressed sadness and regret that he was "putting [his girlfriend] through all of this."  He reported decreased sleep and energy, no libido, and almost no appetite.  He also complained of racing heart, which he attributed to anxiety.  The Veteran reported that he had been more active, including going to the gym with a friend.  He also reported being more emotionally engaged with his family and girlfriend.  He indicated that he was still working, and that he had not had alcohol since his last session.  On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  The Veteran reported vague, fleeting thoughts of death, but denied actual thoughts of hurting himself, intent, or plan.

At a later December 2011 session, the Veteran reported improvement in his psychiatric symptoms.  He had a brightened affect and a mild sense of humor.  He reported sleeping approximately six hours each night.  He indicated he had increased energy, improved interest in activities, and improved appetite.  He reported that he remained irritable, but did not have anger episodes.  He reported no further instances of racing heart or other physical manifestations of anxiety.  On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  The Veteran denied suicidal ideation or passive thoughts of death.

The Veteran cancelled an early January 2012 session due to an opportunity to work more hours.  However, the Veteran did attend a later January 2012 session.  At that session, the Veteran reported he was doing "okay" generally.  He indicated he was no longer exercising at a gym, but was spending more time with his dog, walking on trails.  He reported a stable mood without resumption of the depressive symptoms he experienced in December 2011.  He indicated he was sleeping six to seven hours on most nights.   On the mental status examination, the Veteran appeared athletic and was neatly groomed and dressed.  He was cooperative.  Although he indicated that his mood was "okay," his affect was somewhat restricted.  The Veteran denied suicidal ideation and homicidal ideation, and exhibited no evidence of mania or psychosis.  The Veteran's physician opined that the Veteran's acute risk of self-harm remained low.

At an early February 2012 session, the Veteran reported feeling unmotivated to do things he identified as helpful in combatting depression.  The Veteran acknowledged spending much time each day in angry ruminations.  He indicated that the ruminations are not apparent to others because he remained polite and undemanding even while having them.  On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  The Veteran denied suicidal ideation or passive thoughts of death.

At a later February 2012 session, the Veteran voiced concern over his future.  The Veteran reported continuing to walk his dog and attend work.  He indicated that he continued attempts to avoid social contact with fellow veterans.  The Veteran indicated that he would be working long hours for the following month.   On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  The Veteran denied suicidal ideation or passive thoughts of death.

The Veteran was seen twice in March 2012.  At the first session, the Veteran reported no change in the prior two weeks, and expressed frustration and discouragement about his quality of life.  He reported going to work, reading the internet, walking his dog, and visiting his girlfriend.  He also reported that he did not socialize, avoided others, and did not exercise.  The Veteran did not complete his homework from the prior session of finding a new gym, stating, "It's too hard to do anything."  Although he was dissatisfied with his lifestyle, he felt it was preferable to the effort that would be required for improvement.

At the second session in March 2012, the Veteran reported that he was "doing better."  He indicated that he went to the gym with a friend five times since the previous session.  He voiced concern over the quality of his relationship with his girlfriend.  However, he indicated that going to the gym led to improvements in mood, which in turn led to improvement in relationship quality.  On the mental status examinations at both March 2012 sessions, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  The Veteran denied suicidal ideation or passive thoughts of death.

In April 2012, the Veteran reported going to the gym with a friend two to three times per week since his last therapy session.  On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  The Veteran denied suicidal ideation or passive thoughts of death.

In May 2012, the Veteran reported no change since the last session.  He continued to attend the gym regularly.  The Veteran indicated that when he "zoned out" he usually ruminated about negative events and emotions.  The Veteran felt that his gym routine reduced his time spent in rumination and increased his time spent in mindful engagement.  On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  The Veteran denied suicidal ideation or passive thoughts of death.

Later in May 2012, the Veteran reported that, since the previous session, he began building a vegetable garden, exercised at the gym two days per week, and worked on training his dog.  He reported a slight improvement in his mood.  On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  The Veteran denied suicidal ideation or passive thoughts of death.

In June 2012, the Veteran reported no improvement in his mood.  He indicated that he was continuing to exercise at the gym and walk his dog, but that he had not worked on his garden due to poor weather.  He also indicated that he had not been working due to slow business.  The lack of work left him with much free time, which the Veteran felt he used unproductively.  On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  The Veteran denied suicidal ideation or passive thoughts of death.

In July 2012, the Veteran reported improvement in mood and having had a number of positive days in the previous month.  He attributed these improvements to "keeping my mind occupied" with work and activities, including tending to his garden, exercising, and training his dog.  He reported an incident the previous month where he suddenly felt uncomfortable and on the verge of tears while clothing shopping with his girlfriend, which was attributed to escalating anxiety about being in a store.  The Veteran reported abstinence from alcohol for many months, a more healthful diet, and progress in his exercise routine.  On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  There was no change in his personal or contextual risk factors.

In August 2012, the Veteran reported doing relatively well.  He attributed this to a busy work schedule, and voiced concern over having fewer work hours scheduled the following week, as he felt this would lead to increased rumination.  During the session, he vacillated between passivity and an emerging sense that he benefited from being more active in pursuing his plans.  He again voiced interest in vegetable gardening.  On the mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  There was no change in his personal or contextual risk factors.

On a September 2012 mental status examination, the Veteran's thought content was organized and goal-directed.  His speech was coherent and unimpaired.  There was no evidence of excessive agitation or restlessness, and no sign of hallucinations or delusions.  There was no change in his personal or contextual risk factors.

The record shows that the Veteran did not show for an October 2012 session.  VA treatment facility staff called the Veteran in November 2012 to attempt to re-engage with him.  The staff left a voice message with contact information.  However, the record does not indicate that the Veteran ever responded to the message or otherwise attempted to re-engage in psychiatric treatment.

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that, prior to March 21, 2013, the Veteran's PTSD manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the record shows that at times the Veteran has exhibited anhedonic, depressed, anxious, flat, sad, tearful, constricted, dysphoric, and fatigued mood and affect.  The Veteran reported frequently experiencing flashbacks, as well as a lack of motivation and poor appetite.  In addition, the Veteran consistently reported that he experienced sleep disturbances, had a tendency to isolate himself, and had difficulty establishing and maintaining effective personal relationships.  The Veteran endorsed mild memory problems at least on one occasion.  Furthermore, he indicated that he used alcohol to cope with PTSD symptoms, such as sleep disturbances.  However, the record also shows that the Veteran maintained relationships with his parents, a girlfriend, and some friends during this time period.  He also engaged in some leisure activities, including exercising at a gym, training his dog, and growing a vegetable garden.  The Veteran was independent in self-care, and presented as fully alert and oriented at all times.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or as exhibiting signs of hallucination, delusion, or mania.

The Board further finds that the Veteran is not entitled to a 70 percent rating for his PTSD prior to March 21, 2013.  The evidence does not support a finding that the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not demonstrate obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships.  In the VA medical treatment records and examination reports detailed above, the Veteran was noted as having normal speech and thought process.  He was generally appropriate in his appearance.  He maintained relationships with his parents and some friends.  He reported to the June 2011 VA examination that he had broken up with his girlfriend due to angry outbursts.  However, evidence dated since the June 2011 VA examination indicates that he was subsequently able to maintain a long term relationship with a girlfriend.  While he reported some difficulty interacting with his coworkers, he consistently described his relationship with his coworkers and supervisors as "good."  Thus, although he had difficulty establishing and maintaining relationships, he did not demonstrate an inability to establish and maintain effective relationships, as contemplated under the 70 percent rating criteria.  Overall, prior to March 21, 2013, the Veteran's demonstrated functional impairment most closely approximating the 50 percent rating criteria.  Therefore, prior to March 21, 2013, a rating 50 percent for the PTSD, but no higher is warranted.  See 38 C.F.R. § 4.7.

The Board acknowledges that the Veteran reported symptoms of paranoia and physical manifestations of anxiety on at least one occasion.  However, the Veteran's treatment providers and the VA examiners did not note signs of paranoia, hallucinations, or delusions in the numerous mental status examinations completed during this time period.  Thus, The Veteran's paranoia was not pervasive enough to manifest during mental health treatment visits or during the VA examinations.  In addition, the record shows that, prior to March 21, 2013, the Veteran interacted appropriately with VA health care providers and VA examiners at all times; he maintained a relationship with a girlfriend; he maintained relationships with friends and family; he maintained employment; and he engaged in leisure activities.  The record does not show that the Veteran was in a near continuous state of panic that affected his ability to function independently, appropriately, and effectively.  It also did not resulted in disorientation.  Furthermore, no medical professional has found them the Veteran to be unable to function independently or to be unable to perform his activities of daily  living.  The Veteran's paranoia therefore does not rise to the level of impairment contemplated by the 70 percent rating criteria.

The Board also acknowledges that the Veteran at times has reported passive suicidal thoughts.  However, the record indicates that such ideations were transient, and were not accompanied by actual intent or plan.  The Board does not minimize the gravity of the Veteran's suicidal ideations.  They are a serious symptom.  Indeed, suicidal ideation is explicitly listed as an example under the 70 percent rating criteria.  However, suicidal ideation is only one symptom making up the Veteran's overall disability picture for this time period.  The Board finds that the Veteran's psychiatric symptomatology considered as a whole, as described above, most closely corresponds to the 50 percent rating criteria in terms of severity, frequency and duration.  Vasquez-Claudio, 713 F.3d at 117.  Therefore, prior to March 21, 2013, a rating 50 percent for the PTSD, but no higher is warranted despite the Veteran's transient suicidal ideations.  See 38 C.F.R. § 4.7.

The Board further acknowledges that the Veteran reported irritability, including episodes of road rage.  However, the record does not show that the Veteran's irritability was accompanied by periods of violence or that it led to episodes of physical aggression.  As such, the record does not show that, prior to March 21, 2013, the Veteran exhibited impaired impulse control such as unprovoked irritability with periods of violence, as contemplated by the 70 percent rating criteria.  Rather, the record shows that the Veteran maintained relationships with friends, family, and a romantic interest despite his irritability.  He interacted appropriately with health care providers and VA examiners at all times.  Repeatedly, he endorsed having a good relationship with his supervisor and coworkers.  In view of the evidence as a whole, the Board concludes that the Veteran's irritability does not rise to the level of impairment contemplated by the 70 percent rating criteria.

In addition, the Board acknowledges the Veteran's single report in January 2011 that at times, he heard noises that others did not seem hear.  While symptoms such as hallucinations are contemplated in the criteria for a 70 percent rating, the Board does not find that the Veteran's single report in this instance rises to the level of that which is required for a rating higher than 50 percent.  Indeed, the numerous mental status examination completed during this time period, to include during the January 2011 initial mental health evaluation, are entirely negative for evidence of hallucinations or impairment of thought.  Moreover, the Veteran has repeatedly denied experiencing hallucinations or delusions during all previous and subsequent mental health consultations and examinations.  

The Board recognizes that the Veteran was assigned a GAF score of 35, indicating major impairment, on one occasion at the Veteran's initial session of regular mental health treatment in April 2011.  This GAF score appears to have been assigned, at least in part, based on the Veteran's responses to a PTSD checklist examination, on which he endorsed many "extreme" symptoms.  However, on the mental status examination at that session, the Veteran had organized and goal-directed thought content, coherent and unimpaired speech, and no evidence of excessive agitation or restlessness, hallucinations, or delusions.  The Veteran also denied suicidal ideation.  Thus, the Veteran's responses on the PTSD checklist examination, and the GAF score of 35, which should represent some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, were inconsistent with his presentation at that session.  Furthermore, other GAF scores of record have ranged from 57 to 65.  The Board notes the Veteran's GAF scores are only one component of his overall disability picture.  In this case, the Board assigns greater probative value to the medical evidence and clinical findings in the record, to include the VA examination reports which noted the Veteran's reported symptoms.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms prior to March 21, 2013, are most consistent with a disability rating of 50 percent, but no higher.

The Board has also considered the Veteran's contentions that he is entitled to a higher rating.  The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating prior to March 21, 2013.  The Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a finding that a rating of 50 percent, but no higher, is warranted for the Veteran's service-connected PTSD prior to March 21, 2013.

The Board finds that a 50 percent rating for PTSD, but no higher, is warranted for the entire period prior to March 21, 2013.  Accordingly, there is no basis for staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27, during the period prior to March 21, 2013.  With respect to any claim for entitlement to a disability rating in excess of 50 percent for PTSD prior to March 21, 2013, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis- Rating From March 21, 2013

The Veteran was afforded a VA examination on March 21, 2013.  The March 2013 VA examiner reviewed the claims file and interviewed the Veteran.  At the examination, the Veteran indicated that he continued to live with his parents, and that he was working as a maintenance worker.  He further indicated that he is able to work with others, but prefers working by himself.  The Veteran reported that he was able to take care of his own daily needs.  The Veteran endorsed depression, financial difficulty, very little social interaction, and periods of irritability.  The Veteran also endorsed symptoms of intrusive thoughts and recollections of in-service events, which lead to anxiety and outbursts.  He reported actively avoiding conversations and events that might cause him to recall past traumas.  The Veteran further reported periods of anhedonia and difficulty with motivation that occur three to five days per week and are not accompanied by suicidal or homicidal ideation.  The Veteran voiced concerns over his future, but also indicated that he was somewhat hopeful.  The Veteran reported sleeping 3 hours per night with one to two awakenings each night secondary to anxiety and episodic nightmares.

On the mental status examination at the March 2013 VA examination, the Veteran was observed to be clean, groomed, and casually dressed.  He was oriented to all spheres.  The Veteran's responses were thoughtful and complete, and demonstrated an adequate fund of knowledge.  The Veteran's speech was normal.  His expressed thoughts were appropriate to the topic being discussed.  The Veteran's elaboration to responses became more pronounced and noticeable as he became more comfortable during the examination process.  There was no indication of psychotic process, delusion, or loose associations.  The Veteran denied suicidal and homicidal ideation, plan, and intent.

The March 2013 VA examiner opined that the Veteran's PTSD was moderately severe to severe.  The examiner further opined that the overall impact of the Veteran's psychological stress is reduced reliability and productivity in social, occupational, and family capabilities due to primary PTSD symptoms, irritability, and outbursts of verbal anger.  The Veteran's psychiatric symptoms also manifest in difficulty interacting with others, difficulty with motivation, and difficulty adapting to stressful circumstances.  The examiner assigned the Veteran a GAF score of 50-51, indicating moderate to serious impairment in social or occupational functioning.

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that, from March 21, 2013, the Veteran's PTSD manifestations do not rise to the level of severity contemplated by a rating in excess of 70 percent.  The evidence of record dated from March 21, 2013, shows that the Veteran's service-connected PTSD manifested in a preference for working alone, periods of irritability, limited social interaction, depression, intrusive thoughts, angry outbursts, avoidance, anhedonia, lack of motivation, and sleep disturbance.  However, the record also shows that, from March 21, 2013, the Veteran has maintained relationships with his parents and some friends.  He has been able to continue working as a maintenance worker.  The Veteran was independent in self-care, and presented as fully alert and oriented at the March 2013 VA examination.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.  He did not endorse suicidal or homicidal ideation, plan, or intent.  He also voiced some hope in his future.

A higher schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment.  In this case, from March 21, 2013, the Veteran has not shown symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, at the March 2013 VA examination, the Veteran exhibited appropriate behavior, showed no sign of impaired thought process, showed no sign of delusion or hallucination, endorsed being able to perform activities of daily living, and presented as fully oriented.  Furthermore, the Veteran indicated that he was working.  As such, the record does not show that the Veteran's PTSD manifestations warranted a disability rating in excess of 70 percent at any time from March 21, 2013.

The Board notes that the March 2013 VA examiner's opinion that the Veteran's PTSD results in reduced reliability and productivity in social, occupational, and family capabilities is consistent with and supportive of the Board finding that, from March 21, 2013, the Veteran's PTSD has not warranted a rating in excess of 70 percent.  The Board further notes that the GAF score of 50-51 assigned by the March 2013 VA examiner, indicating moderate to serious symptoms, is also consistent with and supportive of the Board's conclusion herein.

The Board has considered the Veteran's contentions that he is entitled to a higher rating from March 21, 2013.  The Board again notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno, 6 Vet. App. 465.  The Veteran is also credible in his belief that he is entitled to a higher rating from March 21, 2013.  The Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a finding that a rating in excess of 70 percent was not warranted for the Veteran's service-connected PTSD at any time from March 21, 2013.

In light of the above, the Board finds that a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD at any time from March 21, 2013.  Accordingly, there is no basis for staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27, during the period from March 21, 2013.  With respect to any claim for entitlement to a disability rating in excess of 70 percent for PTSD from March 21, 2013, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Additional Considerations

The Board has considered whether referral for extra-schedular consideration is warranted.  Ordinarily, the VA Schedule will apply.  However, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran did not claim that his disability is exceptional or unusual; he simply requested a higher rating.  The rating criteria allow for a higher schedular disability rating, but, as detailed above, the Veteran's PTSD symptomatology has not been shown to be productive of the level of functional impairment described under the criteria for a rating higher than 50 percent prior to March 21, 2013, or under the 100 percent rating criteria from March 21, 2013.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Thus, with respect to any psychiatric symptom that is not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's PTSD symptomatology.  Therefore, referral for extra-schedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, although the Veteran has submitted evidence of his medical disability, and made claims for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability.  In this case, the Veteran has been employed throughout the pendency of the appeal.  He has not argued, and the record does not otherwise reflect, that his service-connected PTSD renders him unable to secure or follow substantially gainful employment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted for the entire period on appeal prior to March 21, 2013.

Entitlement to an initial rating in excess of 70 percent for PTSD from March 21, 2013, is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


